
	
		I
		112th CONGRESS
		1st Session
		H. R. 3644
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Garrett (for
			 himself, Mr. Bachus,
			 Mr. Hensarling,
			 Mr. Schweikert,
			 Mr. Neugebauer,
			 Mrs. Biggert, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To increase standardization, transparency, and to ensure
		  the rule of law in the mortgage-backed security system, and for other
		  purposes.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Private Mortgage Market
			 Investment Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Title I—Standardization and uniformity
					Sec. 101. Facilitating continued standardization and
				uniformity.
					Sec. 102. Repeal of credit risk retention
				provisions.
					Sec. 103. Exemption from registration of certain securities
				conforming to standard securitization agreements.
					Sec. 104. Judicial review.
					Sec. 105. Liability for misleading statements.
					Sec. 106. Unlawful representation.
					Sec. 107. Penalties.
					Sec. 108. Contrary stipulations void.
					Title II—Transparency
					Sec. 201. Requirements for the disclosure of loan-level
				information to investors, rating agencies, and regulators.
					Sec. 202. Mandatory period for review of loan-level information
				prior to investment.
					Sec. 203. Dissemination of pricing information of asset-backed
				securities.
					Sec. 204. Alphanumeric identification of residential mortgage
				loans in asset-backed securities.
					Title III—Ensuring the rule of law
					Sec. 301. Ensure rule of law and legal certainty.
					Sec. 302. Limitation on mortgages held by loan
				servicers.
					Sec. 303. Clarification of qualified mortgage
				exception.
					Sec. 304. FDIC safe harbor.
					Sec. 305. Effective date.
				
			IStandardization
			 and uniformity
			101.Facilitating
			 continued standardization and uniformity
				(a)Establishment of
			 standard mortgage classifications
					(1)EstablishmentThe Director of the Federal Housing Finance
			 Agency (hereinafter in this Act referred to as the Director)
			 shall, for purposes of this section, prescribe classifications for mortgages
			 having various degrees of credit risk, ranging from a classification of
			 mortgages having little to no credit risk to a classification of mortgages
			 having higher credit risk, with the goals of maximizing the pricing of credit
			 risk, allowing for the trading of securities collateralized by the
			 classifications of mortgages established pursuant to this section in a forward
			 market, and maintaining well functioning liquid markets in securities
			 collateralized by each of the classifications of mortgages established pursuant
			 to this section.
					(2)Underwriting
			 criteria standards
						(A)Underwriting
			 criteriaFor each of the
			 classifications of mortgages established under paragraph (1), the Director
			 shall establish standards for each of the following underwriting
			 criteria:
							(i)Debt-to-income
			 ratioThe ratio of the amount of the total monthly debt of the
			 mortgagor to the amount of the monthly income of the mortgagor.
							(ii)Loan-to-value
			 ratioThe ratio of the original principal obligation under the
			 mortgage to the original value of the residence subject to the mortgage.
							(iii)Credit
			 historyInformation on the credit history of the mortgagor,
			 including the credit score of the mortgagor.
							(iv)Loan
			 documentationThe extent of loan documentation and verification
			 of the financial resources of the mortgagor used to qualify the mortgagor for
			 the mortgage.
							(v)OccupancyWhether
			 the residence subject to the mortgage is occupied by the mortgagor.
							(vi)Credit
			 enhancementWhether any mortgage insurance or other type of
			 insurance or credit enhancement was obtained at the time of origination.
							(vii)Loan payment
			 terms
								(I)In
			 generalThe terms of the mortgage that determine the magnitude
			 and timing of payments due from the mortgagor, including the term to maturity
			 of the mortgage, the frequency of payment, the type of amortization, any
			 prepayment penalties, and whether the interest rate is fixed or may
			 vary.
								(II)Inclusion of
			 30-year fixed interest rateTerms established under subclause (I)
			 shall include a 30-year fixed interest rate mortgage.
								(viii)OtherSuch
			 other underwriting criteria as the Director may establish consistent with the
			 goals of this title.
							(B)ObjectiveIn developing the underwriting criteria
			 standards under subparagraph (A), the Director shall seek to ensure that such
			 standards are readily identifiable to sponsors of, and investors in, securities
			 collateralized by mortgages so that such sponsors and investors can clearly
			 determine the classification to which a mortgage belongs.
						(3)DefinitionsThe Director shall, for purposes of this
			 subsection, prescribe definitions for each of the following terms:
						(A)MortgageThe term mortgage, which
			 definition shall include only mortgages on residential properties.
						(B)DefaultThe
			 term default, with respect to a mortgage.
						(C)DelinquencyThe
			 term delinquency, with respect to a mortgage.
						(D)Loan
			 documentationThe term loan documentation, with
			 respect to a mortgage.
						(E)Additional
			 termsSuch other terms as the Director may establish.
						(b)Standard form
			 securitization agreements
					(1)In
			 generalThe Director shall
			 develop, adopt, and publish standard form securitization agreements for
			 mortgages established under subsection (a).
					(2)Required
			 contentThe standard form securitization agreements to be
			 developed under paragraph (1) shall only include terms relating to—
						(A)pooling and
			 servicing;
						(B)purchase and
			 sale;
						(C)representations
			 and warranties, including representations and warranties as to compliance or
			 conformity with standards established by the Director pursuant to subsections
			 (c), (d), (e), and (f), as appropriate;
						(D)indemnification and remedies, including
			 principles of a repurchase program that will ensure an appropriate amount of
			 risk retention under the representations and warranties set forth under
			 subparagraph (C); and
						(E)the qualification,
			 responsibilities, and duties of trustees.
						(3)Public
			 involvementIn issuing rules
			 and regulations under this section, the Director shall allow appropriate notice
			 and comment in accordance with the chapter 5 of title 5, United States Code
			 (commonly referred to as the Administrative Procedures Act). The
			 Director shall work with industry groups, including servicers, originators, and
			 mortgage investors to develop the standards under this title.
					(4)Qualified
			 securityFor purposes of this title, the term qualified
			 security means a security that—
						(A)is issued in
			 accordance with a standard form securitization agreement;
						(B)is issued by a
			 qualified sponsor;
						(C)is collateralized
			 by a class, or multiple classes, of mortgages established under this title;
			 and
						(D)is not guaranteed,
			 in whole or in part, by the United States Government.
						(c)Standards for
			 servicer reportingThe
			 Director shall develop, adopt, and publish standards for the reporting
			 obligations of servicers of any mortgage that serves as collateral for a
			 qualified security.
				(d)Standards for
			 servicingThe Director shall
			 develop, adopt, and publish—
					(1)servicing
			 standards, including for the modification, restructuring, or work-out of any
			 mortgage that serves as collateral for a qualified security; and
					(2)a
			 servicer succession plan which may include provisions for—
						(A)a specialty
			 servicer that can replace the existing servicer if the performance of the
			 mortgage pool deteriorates to specified levels; and
						(B)a plan to achieve
			 consistency in servicing systems related to systematic note-taking, consistent
			 mailing addresses, and other points of contact for borrowers to use, among
			 other items.
						(e)Standards for
			 documentationThe Director
			 shall develop, adopt and publish standards for documentation used to verify the
			 financial resources of a mortgagor and to qualify the mortgagor for any
			 mortgage that may become collateral for any qualified security, including the
			 form, content, and method of documentation of any such mortgage. Such standards
			 shall also address any custodial or delivery obligations related to such
			 documents.
				(f)Standards for
			 qualified sponsors
					(1)In
			 generalThe Director shall
			 develop, adopt, and publish standards for a sponsor to qualify as a qualified
			 sponsor. Such standards shall only include—
						(A)the experience and
			 integrity of the sponsor and its principals, including compliance history with
			 Federal and State laws;
						(B)the adequacy of
			 insurance and fidelity coverage of the sponsor with respect to errors and
			 omissions; and
						(C)a requirement that the sponsor submit
			 audited financial statements to the Director, who shall make such statements
			 publicly available through the Federal Housing Finance Agency’s website.
						(2)Application
			 process
						(A)In
			 generalThe Director shall establish an application process for
			 the qualification of sponsors, in such form and manner and requiring such
			 information as the Director may require, in accordance with standards adopted
			 under paragraph (1).
						(B)ApprovalThe
			 Director shall approve any application made pursuant to subparagraph (A) unless
			 the sponsor does not meet the standards adopted under paragraph (1).
						(C)PublicationThe Director shall publish a list of newly
			 qualified sponsors in the Federal Register and maintain an updated list of
			 qualified sponsors on the Federal Housing Finance Agency’s website.
						(3)Review and
			 revocation of qualified status
						(A)In
			 generalThe Director may only
			 review the status of a qualified sponsor if the Director is notified that a
			 claim has been made against the sponsor by a trustee with respect to a
			 violation of a contractual term in a securitization document of the
			 sponsor.
						(B)Revocation
							(i)In
			 generalSubject to subparagraph (C), if the Director determines,
			 in a review pursuant to subparagraph (A), that a sponsor no longer meets the
			 standards for qualification, the Director shall revoke the sponsor’s qualified
			 status.
							(ii)ConstructionThe
			 revocation of a sponsor’s qualified status under this subparagraph
			 shall—
								(I)have no effect on
			 the qualified status of any security; and
								(II)not relieve the
			 sponsor of any representations, warranties, or repurchase obligations related
			 to any qualified security issued before such revocation.
								(C)Grace
			 periodThe Director shall
			 issue regulations that permit a qualified sponsor who no longer meets the
			 standards for qualification to have a grace period during which the sponsor can
			 work to meet such standards without losing the sponsor’s qualified
			 status.
						(D)PublicationThe Director shall publish a list of
			 sponsors who lost their qualified status in the Federal Register and maintain
			 an updated list of such sponsors on the Federal Housing Finance Agency’s
			 website.
						(g)Standards for
			 trustees
					(1)In
			 generalThere shall at all times be one or more trustee for each
			 pool of mortgages that acts as collateral for a qualified security.
					(2)RulemakingThe Director shall issue regulations
			 regarding the qualifications of trustees under paragraph (1) that shall, to the
			 extent practicable, be the same as the qualification provisions applicable to
			 trustees under section 310(a) of the Trust Indenture Act of 1934 (15 U.S.C.
			 77jjj(a)).
					(3)Conflicts of
			 interestThe Director shall
			 issue conflict of interest regulations that apply to a qualified trustee. Such
			 regulations shall, to the extent practicable, be the same as those conflict of
			 interest provisions applicable to an indenture trustee under section 310(b) of
			 the Trust Indenture Act of 1934 (15 U.S.C. 77jjj(b)).
					(4)Reporting of
			 claimsAny time a trustee brings a claim against a qualified
			 sponsor on behalf of investors with respect to a standard form securitization
			 agreement, the trustee shall notify the Director of such claim.
					(5)Protection of
			 investor rightsFor the purpose of protecting investor rights,
			 each trustee shall—
						(A)maintain a list of
			 all investors (beneficial owners) in a qualified security;
						(B)update such list
			 from time to time;
						(C)not make such list available to investors
			 (beneficial owners); and
						(D)act as a means to communicate information
			 about the qualified security to investors (beneficial owners) and act as a
			 means for investors (beneficial owners) to communicate with each other.
						(6)No liability for
			 certain communicationsA
			 trustee shall not be liable for the content of any information provided to the
			 trustee by an investor (beneficial owner) that the trustee communicates to
			 another investor (beneficial owner).
					(7)Investor
			 (beneficial owner) notification of trusteeA person who becomes
			 an investor (beneficial owner) in a qualified security shall promptly notify
			 the trustee of such security of the change in ownership.
					(h)Independent
			 third partyIf the majority of investors in a pool of qualified
			 securities choose to hire an independent third party to act on behalf of the
			 best interests of the investors (beneficial owners), such party shall—
					(1)be granted access
			 to the loan documents for the mortgage loans backing such security and all
			 servicing reports the servicer provides to investors (beneficial owners) or the
			 trustee;
					(2)be granted access to the list of investors
			 (beneficial owners) maintained by the trustee, on the condition that the
			 independent third party will not make the list available to the investors
			 (beneficial owners); and
					(3)have the right, on behalf of the investors
			 (beneficial owners), to inform the trustee of such securities of any breach of
			 the securitization agreement identified by the third party.
					(i)Timing;
			 Authority To revise standards
					(1)TimingThe Director shall develop, adopt, and
			 publish the standards required under this title, not later than the expiration
			 of the 12-month period beginning upon the date of the enactment of this
			 title.
					(2)Authority to
			 revise
						(A)In
			 generalThe Director may review, revise and, if revised,
			 re-publish any standard form securitization agreement or other standard
			 required to be developed under this section if the Director determines review
			 or revision to be necessary or appropriate to satisfy the goals of this
			 title.
						(B)Application of
			 revisionsAny revision made
			 pursuant to subparagraph (A) shall only apply to securitizations made after the
			 date of such revision.
						(j)Mandatory
			 arbitration
					(1)In
			 generalAll disputes between an owner of a qualified security and
			 the qualified sponsor of such security relating to representations and
			 warranties shall be subject to mandatory arbitration procedures established by
			 the Director, in accordance with current market practices.
					(2)Selection of
			 arbitratorInvestors (beneficial owners) and sponsors subject to
			 a dispute described under paragraph (1) shall have the right to agree on an
			 independent arbitrator. If the parties cannot agree on an independent
			 arbitrator, the Director shall select an independent arbitrator for the
			 parties.
					(3)Reporting duty
			 of arbitrator
						(A)Upon
			 commencementThe arbitrator
			 shall provide the Federal Housing Finance Agency with notice upon the
			 commencement of any arbitration under this subsection.
						(B)Upon
			 conclusionUpon the
			 conclusion of any arbitration under this subsection, the arbitrator shall
			 provide the Federal Housing Finance Agency with—
							(i)the decision
			 reached by the arbitrator; and
							(ii)the basis for the
			 arbitrator’s decision, including any evidence or testimony received during the
			 arbitration process.
							(k)Disclosure of
			 information
					(1)In
			 general
						(A)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Director shall, by rule—
							(i)require sponsors
			 of qualified securities to disclose all pertinent information relating to the
			 residential mortgage loans that comprise such securities, including information
			 set forth in the underwriting standards established under subsection (a);
			 and
							(ii)allow for the
			 trading of qualified securities under this title in a forward market.
							(B)Privacy
			 protectionsIn prescribing
			 the rules required under this paragraph, the Director shall take into
			 consideration issues of consumer privacy and all statutes, rules, and
			 regulations related to privacy of consumer credit information and personally
			 identifiable information. Such rules shall expressly prohibit the
			 identification of specific borrowers.
						(2)ConsultationIn
			 issuing any rules or regulations under this subsection, the Director shall
			 consult with the Securities and Exchange Commission.
					102.Repeal of credit
			 risk retention provisions
				(a)In
			 generalSection 15G of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–11) is repealed and any
			 regulations promulgated under such section shall have no force or
			 effect.
				(b)Conforming
			 amendmentSection 27B of the
			 Securities Act of 1933 is amended by striking subsection (d).
				(c)ProhibitionThe Office of the Comptroller of the
			 Currency, the Board of Governors of the Federal Reserve System, the Federal
			 Deposit Insurance Corporation, the Bureau of Consumer Financial Protection, and
			 the Securities and Exchange Commission shall not issue any rule or regulation
			 to require risk retention, any premium capture cash reserve account, or any
			 similar mechanism, unless directly authorized by an Act of Congress.
				103.Exemption from
			 registration of certain securities conforming to standard securitization
			 agreementsSection 3(a) of the
			 Securities Act of 1933 (15 U.S.C. 77c(a)) is amended by adding at the end the
			 following:
				
					(14)Any qualified security, as such term is
				defined under section 101(b)(4) of the Private Mortgage Market Investment
				Act.
					.
			104.Judicial
			 review
				(a)In
			 generalOrders of the Federal
			 Housing Finance Agency under this title shall be subject to review in the same
			 manner, upon the same conditions, and to the same extent, as provided in
			 section 9 of the Securities Act of 1933, with respect to orders of the
			 Securities and Exchange Commission under such title.
				(b)JurisdictionJurisdiction of offenses and violations
			 under, and jurisdiction and venue of suits and actions brought to enforce any
			 liability or duty created by, this Act, or any rules or regulations or orders
			 prescribed under the authority thereof, shall be as provided in section 22(a)
			 of the Securities Act of 1933.
				105.Liability for
			 misleading statements
				(a)In
			 generalAny person who shall
			 make or cause to be made any statement in any application, report, or document
			 filed with the Federal Housing Finance Agency pursuant to any provisions of
			 this title, or any rule, regulation, or order thereunder, which statement was
			 at the time and in the light of the circumstances under which it was made false
			 or misleading with respect to any material fact, or who shall omit to state any
			 material fact required to be stated therein or necessary to make the statements
			 therein not misleading, shall be liable to any person (not knowing that such
			 statement was false or misleading or of such omission) who, in reliance upon
			 such statement or omission, shall have purchased or sold a security issued
			 under the indenture to which such application, report, or document relates, for
			 damages caused by such reliance, unless the person sued shall prove that he
			 acted in good faith and had no knowledge that such statement was false or
			 misleading or of such omission. A person seeking to enforce such liability may
			 sue at law or in equity in any court of competent jurisdiction. In any such
			 suit the court may, in its discretion, require an undertaking for the payment
			 of the costs of such suit and assess reasonable costs, including reasonable
			 attorneys' fees, against either party litigant, having due regard to the merits
			 and good faith of the suit or defense. No action shall be maintained to enforce
			 any liability created under this section unless brought within one year after
			 the discovery of the facts constituting the cause of action and within three
			 years after such cause of action accrued.
				(b)Rights and
			 remedies under other lawThe
			 rights and remedies provided by this title shall be in addition to any and all
			 other rights and remedies that may exist under the Securities Act of 1933 or
			 the Securities Exchange Act of 1934 or otherwise at law or in equity; but no
			 person permitted to maintain a suit for damages under the provisions of this
			 title shall recover, through satisfaction of judgment in one or more actions, a
			 total amount in excess of his actual damages on account of the act complained
			 of.
				106.Unlawful
			 representationIt shall be
			 unlawful for any person in offering, selling, or issuing any security pursuant
			 to this title to represent or imply in any manner whatsoever that any action or
			 failure to act by the Federal Housing Finance Agency in the administration of
			 this title means that the Federal Housing Finance Agency has in any way passed
			 upon the merits of, or given approval to, any trustee, indenture, or security,
			 or any transaction or transactions therein, or that any such action or failure
			 to act with regard to any statement or report filed with or examined by the
			 Federal Housing Finance Agency pursuant to this title or any rule, regulation,
			 or order thereunder, has the effect of a finding by the Federal Housing Finance
			 Agency that such statement or report is true and accurate on its face or that
			 it is not false or misleading.
			107.PenaltiesAny person who willfully violates any
			 provision of this title or any rule, regulation, or order thereunder, or any
			 person who willfully, in any application, report, or document filed or required
			 to be filed under the provisions of this title or any rule, regulation, or
			 order thereunder, makes any untrue statement of a material fact or omits to
			 state any material fact required to be stated therein or necessary to make the
			 statements therein not misleading, shall be subject to the penalties set forth
			 under section 325 of the Trust Indenture Act of 1934 (15 U.S.C. 77yyy).
			108.Contrary
			 stipulations voidAny
			 condition, stipulation, or provision binding any person to waive compliance
			 with any provision of this title or with any rule, regulation, or order
			 thereunder shall be void.
			IITransparency
			201.Requirements
			 for the disclosure of loan-level information to investors, rating agencies, and
			 regulators
				(a)RulesNot later than 6 months after the date of
			 the enactment of this title, the Securities and Exchange Commission shall, by
			 rule, require sponsors of residential mortgage-backed securities to disclose
			 all pertinent information relating to the residential mortgage loans that
			 comprise such securities, including information regarding the income and credit
			 score of borrowers, the loan to value ratios, the remaining term to maturity of
			 the loans, and require loan-level data to be updated on a monthly basis. Such
			 rules shall apply to residential mortgage-backed securities that—
					(1)are registered
			 pursuant to section 6 of the Securities Act of 1933 (15 U.S.C. 77f); and
					(2)are offered or
			 sold in reliance on Regulation D (17 CFR 230.506) and Rule 144A (17 CFR
			 230.144A) of the Commission.
					(b)Privacy
			 ProtectionsIn prescribing the rules required under subsection
			 (a), the Commission shall take into consideration issues of consumer privacy
			 and all statutes, rules, and regulations related to privacy of consumer credit
			 information and personally identifiable information. Such rules shall expressly
			 prohibit the identification of specific borrowers.
				(c)Rules not
			 applicable to qualified securitiesThe rules prescribed under
			 subsection (a) shall not apply to any qualified security, as such term is
			 defined under section 101(b)(4).
				202.Mandatory
			 period for review of loan-level information prior to investmentNot later than 6 months after the date of
			 the enactment of this title, the Securities and Exchange Commission shall
			 revise its rules and regulations to require sponsors of asset-backed securities
			 under section 5 of the Securities Act of 1933 (15 U.S.C. 77e) to file a
			 preliminary prospectus containing all material terms of the transaction at
			 least 5 days before investors make an investment decision.
			203.Dissemination
			 of pricing information of asset-backed securitiesNot later than 6 months after the date of
			 the enactment of this title, the Securities and Exchange Commission shall, by
			 rule, require the dissemination of transaction, volume, and pricing information
			 of trades in asset-backed securities. Such rules shall require the
			 dissemination of such information, with exceptions as may be prescribed by the
			 Commission in the public interest, while taking into consideration the effect
			 of such dissemination on market liquidity, through the Financial Industry
			 Regulatory Authority’s fixed income transparency facility, referred to as Trade
			 Reporting and Compliance Engine (TRACE), or through a similar vehicle.
			204.Alphanumeric
			 identification of residential mortgage loans in asset-backed
			 securitiesNot later than 6
			 months after the date of the enactment of this title, the Securities and
			 Exchange Commission shall, by rule, require that each mortgage loan comprising
			 a residential mortgage-backed security be assigned and carry with it a unique
			 alphanumeric code that identifies the loan in order to facilitate ascertaining
			 relevant information about the loan.
			IIIEnsuring the
			 rule of law
			301.Ensure rule of law
			 and legal certainty
				(a)Junior mortgage
			 or lienWith respect to the
			 dwelling of a borrower that serves as security for a securitized senior
			 mortgage loan, if the borrower enters into any credit transaction that would
			 result in the creation of a new mortgage or other lien on such dwelling where
			 the loan-to-value ratio of such credit transaction amount is 80 percent or
			 more, the servicer of the senior mortgage loan shall have the right to charge
			 the borrower an additional monthly fee in an amount sufficient to offset the
			 increased risk to repayment of such loan because of the creation of the new
			 mortgage or other lien.
				(b)Notice of junior
			 mortgage or lienWith respect
			 to the dwelling of a borrower that serves as security for a securitized senior
			 mortgage loan, if the borrower enters into any credit transaction that would
			 result in the creation of a new mortgage or other lien on such dwelling, the
			 creditor of such new mortgage or other lien shall notify the servicer of the
			 senior mortgage loan of the existence of the new mortgage or other lien.
				(c)Prevention of
			 forced principal write-DownsWith respect to a securitized
			 mortgage loan, no Federal department or agency, including the Board of
			 Governors of the Federal Reserve System and the Bureau of Consumer Financial
			 Protection, may require a reduction in the principal amount owed on such
			 mortgage loan.
				302.Limitation on
			 mortgages held by loan servicers
				(a)LimitationNeither the servicer of a residential
			 mortgage loan, nor any affiliate of such servicer, may own, or hold any
			 interest in, any other residential mortgage loan that is secured by a mortgage,
			 deed of trust, or other equivalent consensual security interest on the same
			 dwelling or residential real property that is subject to the mortgage, deed of
			 trust, or other security interest that secures the residential mortgage loan
			 serviced by the servicer.
				(b)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
					(1)AffiliateThe term affiliate means,
			 with respect to a servicer, any person or entity that controls, is controlled
			 by, or is under common control with such servicer, as the Director shall
			 prescribe by regulation.
					(2)Residential
			 mortgage loanThe term
			 residential mortgage loan means any consumer credit transaction
			 that is secured by a mortgage, deed of trust, or other equivalent consensual
			 security interest on a dwelling or on residential real property that includes a
			 dwelling, other than a consumer credit transaction under an open end credit
			 plan or an extension of credit relating to a plan described in
			 section
			 101(53D) of title 11, United States Code.
					(3)ServicerThe
			 term servicer has the meaning provided in section 129A of the
			 Truth in Lending Act, except that such term includes a person who makes or
			 holds a residential mortgage loan (including a pool of residential mortgage
			 loans) if such person also services the loan.
					(c)InterestsFor purposes of subsection (a), ownership
			 of, or holding an interest in a residential mortgage loan includes ownership
			 of, or holding an interest in—
					(1)a
			 pool of residential mortgage loans that contains such residential mortgage
			 loan; or
					(2)any security based
			 on or backed by a pool of residential mortgage loans that contains such
			 residential mortgage loan.
					(d)Effective
			 dateThis section shall apply—
					(1)with respect to
			 the servicer (or affiliate of the servicer) of a residential mortgage loan that
			 is originated after the date of the enactment of this Act, on such date of
			 enactment; and
					(2)with respect to
			 the servicer (or affiliate of the servicer) of a residential mortgage loan that
			 is originated on or before the date of the enactment of this Act, upon the
			 expiration of the 12-month period beginning upon such date of enactment.
					303.Clarification of
			 qualified mortgage exceptionSubsection (b) of section 129C of the Truth
			 in Lending Act is amended—
				(1)in the heading of
			 such subsection, by striking Presumption of Ability To Repay and
			 inserting Exception for
			 qualified mortgages;
				(2)by amending
			 paragraph (1) to read as follows:
					
						(1)In
				generalSubsection (a) shall
				not apply to a residential mortgage loan that is a qualified
				mortgage.
						;
				and
				(3)in paragraph (3),
			 by amending subparagraph (B) to read as follows:
					
						(B)Loan
				definitionThe following
				agencies shall, in consultation with the Bureau, prescribe rules defining the
				types of loans they insure, guarantee, or administer, as the case may be, that
				are qualified mortgages for purposes of paragraph (2)(A):
							(i)The Department of
				Housing and Urban Development, with regard to mortgages insured under the
				National Housing Act (12 U.S.C. 1707 et seq.).
							(ii)The Department of
				Veterans Affairs, with regard to a loan made or guaranteed by the Secretary of
				Veterans Affairs.
							(iii)The Department
				of Agriculture, with regards to loans guaranteed by the Secretary of
				Agriculture pursuant to section 502(h) of the Housing Act of 1949 (42 U.S.C.
				1472(h)).
							(iv)The Rural Housing
				Service, with regards to loans insured by the Rural Housing
				Service.
							.
				304.FDIC safe
			 harborIf a pool of mortgages
			 meets the standards set forth by the Federal Housing Finance Agency pursuant to
			 title I and is securitized in accordance with the standards set forth under
			 title I, then the Federal Deposit Insurance Corporation safe harbor rule under
			 section 360.6 of title 12, Code of Federal Regulations, shall apply to the pool
			 of mortgages.
			305.Effective
			 dateExcept as otherwise
			 specifically provided, this title and the amendments made by this title shall
			 take effect on the date of the enactment of this Act.
			
